DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10-15  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Park in view of Kim is silent to a plurality of first driven gears that are disposed along a circumferential surface of the first driving gear and connect between the first driving gear and the first connecting gear; and a first cage that is rotatably disposed inside the drum rotation shaft and rotatably supports the plurality of first driven gears, and wherein the first pulsator rotation shaft connects a top surface of the first cage to the second gear assembly.
Claims 11-15 are dependent upon claim 10.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (KR 0128401 Y1 cited in IDS).
Regarding claim 1, Park figures 1a-3d teach a laundry treating apparatus comprising: 
a tub (1 reservoir) configured to receive water; 
a drum (2 washing tank) rotatably disposed inside the tub and configured to receive clothes, the drum having an open surface configured to receive the clothes therethrough and a bottom surface located at an opposite side of the open surface; 
a pulsator (3 pulsator) rotatably disposed at the bottom surface of the drum; 
an agitator (11 water flow rod) that protrudes from the pulsator in the drum toward the open surface of the drum, the agitator being rotatably disposed at a center of the pulsator; and 
a driver (4 electric motor) configured to drive at least one of the drum, the pulsator, or the agitator. 
Park teaches when the pulsator 3 rotates counterclockwise, the lower ratchet gear 23 and the lower control ratchet 51 formed on the control rod 21 are pulled, and the pulsator 3 and the control rod are opposite to each other. The upper ratchet gear 15 and the upper control ratchet 22 are engaged with each other so that the water flow rod 11 and the control rod 21 rotate together in the opposite direction to the pulsator 3 thereby reading on the pulsator and the agitator are configured to rotate in opposite directions from each other.[page 4]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-9 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 0128401 Y1 cited in IDS), and in further view of Kim (KR 10-2017-0082437 cited in IDS).
Regarding claim 2, Park figure 1a teaches the driver comprises: 
a driving motor disposed outside the tub and configured to generate rotational force and an agitator rotation shaft (21 control rod) having a first end fixed to the agitator.
Park is silent to a drum rotation shaft that passes through the tub, the drum rotation shaft defining a first hollow space and having a first end fixed to the drum and a second end located outside the tub; 
a driving shaft having a first end located inside the first hollow space of the drum rotation shaft and a second end fixed to the driving motor; 
a first pulsator rotation shaft having a first end that protrudes through the bottom surface of the drum toward the open surface of the drum and a second end that is located inside the first hollow space of the drum rotation shaft; 
a second pulsator rotation shaft that defines a central axis of rotation of the pulsator, the second pulsator rotation shaft defining a second hollow space that receives the first end of the first pulsator rotation shaft; 
a clutch configured to: 
transmit the rotational force from the driving motor to the drum rotation shaft based on connecting the driving motor and the drum rotation shaft to each other, and 
stop transmitting the rotational force from the driving motor to the drum rotation shaft based on separating the driving motor and the drum rotation shaft from each other.
Kim is directed towards a clutch assembly for a washing machine wherein figures 4-6 teach
to a drum rotation shaft (140 rotary gear drive unit) that passes through the tub, the drum rotation shaft defining a first hollow space and having a first end fixed to the drum and a second end located outside the tub; 
a driving shaft (120 drive shaft) having a first end located inside the first hollow space of the drum rotation shaft and a second end fixed to the driving motor; 
a first pulsator rotation shaft (132 lower pulsator shaft) having a first end that protrudes through the bottom surface of the drum toward the open surface of the drum and a second end that is located inside the first hollow space of the drum rotation shaft; 
a second pulsator rotation shaft (134 upper pulsator shaft) that defines a central axis of rotation of the pulsator, the second pulsator rotation shaft defining a second hollow space that receives the first end of the first pulsator rotation shaft.
Kim teaches the shaft or clutch boss 180 engaged with the serrations 77 formed on the inner circumferential surface of the clutch boss180 rotates. A clutch assembly 100 is disposed between the motor 70 and the water tub 30 to selectively transmit the driving force of the motor 70 to the rotary tub 40 and the pulsator 45 thereby suggesting  a  clutch configured to: transmit the rotational force from the driving motor to the drum rotation shaft based on connecting the driving motor and the drum rotation shaft to each other, and stop transmitting the rotational force from the driving motor to the drum rotation shaft based on separating the driving motor and the drum rotation shaft from each other.[page 3-4]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a driver as taught in Kim to prevent the laundry from being twisted in the process of rotating the pulsator while rotating the drum while the pulsator is rotating.[page 2]
Therefore, Park in view of Kim suggests an agitator rotation shaft that passes through a top surface of the second pulsator rotation shaft, the agitator rotation shaft having a first end fixed to the agitator and a second end located inside the second hollow space of the second pulsator rotation shaft.
Regarding claim 3, Park teaches the pulsator 3 and the water bar 11 are rotated in opposite directions to each other, the upstream and the downstream are alternately formed, thereby inverting the laundry repeatedly, and also preventing the laundry from being twisted with each other, thereby reducing damage to the laundry as much as possible, and, there is an effect to enable better washing thereby reading on the agitator is configured to rotate in a first rotation direction that corresponds to a rotation direction of the rotational force provided by the driving motor, and wherein the pulsator is configured to rotate in a second direction opposite to the rotation direction of the rotational force provided by the driving motor.[Abstract]
Regarding claim 4, Park figure 3a teaches a first gear assembly (5 reduction gear assembly) disposed inside the drum rotation shaft, the first gear assembly being disposed between the first end of the driving shaft and the second end of the first pulsator rotation shaft and configured to transmit the rotational force from the driving shaft to each of the drum rotation shaft and the first pulsator rotation shaft; and a second gear assembly (23 lower ratchet gear) disposed inside the second pulsator rotation shaft, the second gear assembly being disposed between the first end of the first pulsator rotation shaft and the second end of the agitator rotation shaft and configured to transmit the rotational force from the first pulsator rotation shaft to each of the second pulsator rotation shaft and the agitator rotation shaft.
Regarding claim 5, Park teaches the present invention having such a configuration has a lower ratchet gear 23 and a lower control ratchet 51 formed on the control rod 21 when the pulsator 3 rotates in a clockwise direction to engage the pulsator 3 and the control rod. 21 rotates together, and the upper ratchet gear 15 and the upper control ratchet 22 are disengaged so that the water flow rod 11 rotates in the opposite direction to the pulsator 3. When the pulsator 3 rotates counterclockwise, the lower ratchet gear 23 and the lower control ratchet 51 formed on the control rod 21 are pulled, and the pulsator 3 and the control rod are opposite to each other. The upper ratchet gear 15 and the upper control ratchet 22 are engaged with each other so that the water flow rod 11 and the control rod 21 rotate together in the opposite direction to the pulsator 3 thereby reading on the pulsator is configured to be rotated by the rotational force that is transmitted in a sequence through the driving shaft, the first gear assembly, the first pulsator rotation shaft, the second gear assembly, and the second pulsator rotation shaft, and wherein the agitator is configured to be rotated by the rotational force that is transmitted in a sequence through the driving shaft, the first gear assembly, the first pulsator rotation shaft, the second gear assembly, and the agitator rotation shaft.[pages 3-4]
Regarding claim 6, Kim figure 4 teaches a lower planetary gear connection 136 is provided at an upper portion of the lower pulsator shaft 132 to receive a plurality of planetary gears 152 and a lower planetary gear connection 136 is provided between the planetary gears 152, And engages with an upper planetary gear connection 135 disposed thereon. An upper pulsator shaft 134 is coupled to the center of the upper planetary gear connection 135 and a pulsator 45 is coupled to one end of the upper pulsator shaft 134 to rotate the pulsator 45  thereby reading on each of the first gear assembly and the second gear assembly comprises a driving gear and a plurality of driven gears, the plurality of driven gears being configured to rotate around the driving gear and to transmit power based on rotating around the driving gear, wherein the first gear assembly is configured to: transmit the rotational force to the first pulsator rotation shaft in a rotation direction of the rotational force transmitted by the driving shaft, and transmit the rotational force to the drum rotation shaft in a direction opposite to the rotation direction of the rotational force transmitted by the driving shaft, and wherein the second gear assembly is configured to: transmit the rotational force to the agitator rotation shaft in a rotation direction of the rotational force transmitted by the first pulsator rotation shaft, and transmit the rotational force to the second pulsator rotation shaft in a direction opposite to the rotation direction of the rotational force transmitted by the first pulsator rotation shaft.
Regarding claim 7, Park figures 1a-3d teach a laundry treating apparatus comprising: 
a tub (1 reservoir) configured to receive water; 
a drum (2 washing tank) rotatably disposed inside the tub and configured to receive clothes, the drum having an open surface configured to receive the clothes therethrough and a bottom surface located at an opposite side of the open surface; 
a pulsator (3 pulsator) rotatably disposed at the bottom surface of the drum; 
an agitator (11 water flow rod) that protrudes from the pulsator in the drum toward the open surface of the drum, the agitator being rotatably disposed at a center of the pulsator; and 
a driver (4 electric motor) configured to drive at least one of the drum, the pulsator, or the agitator. 
Park teaches when the pulsator 3 rotates counterclockwise, the lower ratchet gear 23 and the lower control ratchet 51 formed on the control rod 21 are pulled, and the pulsator 3 and the control rod are opposite to each other. The upper ratchet gear 15 and the upper control ratchet 22 are engaged with each other so that the water flow rod 11 and the control rod 21 rotate together in the opposite direction to the pulsator 3 thereby reading on the pulsator and the agitator are configured to rotate in opposite directions from each other.[page 4]
Park figure 3a teaches a first gear assembly (5 reduction gear assembly) disposed inside the drum rotation shaft, the first gear assembly being disposed between the first end of the driving shaft and the second end of the first pulsator rotation shaft and configured to transmit the rotational force from the driving shaft to each of the drum rotation shaft and the first pulsator rotation shaft; and a second gear assembly (23 lower ratchet gear) disposed inside the second pulsator rotation shaft, the second gear assembly being disposed between the first end of the first pulsator rotation shaft and the second end of the agitator rotation shaft and configured to transmit the rotational force from the first pulsator rotation shaft to each of the second pulsator rotation shaft and the agitator rotation shaft.
Park figure 1a teaches the driver comprises: 
a driving motor disposed outside the tub and configured to generate rotational force and an agitator rotation shaft (21 control rod) having a first end fixed to the agitator.
Park is silent to a drum rotation shaft that passes through the tub, the drum rotation shaft defining a first hollow space and having a first end fixed to the drum and a second end located outside the tub; 
a driving shaft having a first end located inside the first hollow space of the drum rotation shaft and a second end fixed to the driving motor; 
a first pulsator rotation shaft having a first end that protrudes through the bottom surface of the drum toward the open surface of the drum and a second end that is located inside the first hollow space of the drum rotation shaft; 
a second pulsator rotation shaft that defines a central axis of rotation of the pulsator, the second pulsator rotation shaft defining a second hollow space that receives the first end of the first pulsator rotation shaft; 
a clutch configured to: 
transmit the rotational force from the driving motor to the drum rotation shaft based on connecting the driving motor and the drum rotation shaft to each other, and 
stop transmitting the rotational force from the driving motor to the drum rotation shaft based on separating the driving motor and the drum rotation shaft from each other.
Kim is directed towards a clutch assembly for a washing machine wherein figures 4-6 teach
to a drum rotation shaft (140 rotary gear drive unit) that passes through the tub, the drum rotation shaft defining a first hollow space and having a first end fixed to the drum and a second end located outside the tub; 
a driving shaft (120 drive shaft) having a first end located inside the first hollow space of the drum rotation shaft and a second end fixed to the driving motor; 
a first pulsator rotation shaft (132 lower pulsator shaft) having a first end that protrudes through the bottom surface of the drum toward the open surface of the drum and a second end that is located inside the first hollow space of the drum rotation shaft; 
a second pulsator rotation shaft (134 upper pulsator shaft) that defines a central axis of rotation of the pulsator, the second pulsator rotation shaft defining a second hollow space that receives the first end of the first pulsator rotation shaft.
Kim teaches the shaft or clutch boss 180 engaged with the serrations 77 formed on the inner circumferential surface of the clutch boss180 rotates. A clutch assembly 100 is disposed between the motor 70 and the water tub 30 to selectively transmit the driving force of the motor 70 to the rotary tub 40 and the pulsator 45 thereby suggesting  a  clutch configured to: transmit the rotational force from the driving motor to the drum rotation shaft based on connecting the driving motor and the drum rotation shaft to each other, and stop transmitting the rotational force from the driving motor to the drum rotation shaft based on separating the driving motor and the drum rotation shaft from each other.[page 3-4]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a driver as taught in Kim to prevent the laundry from being twisted in the process of rotating the pulsator while rotating the drum while the pulsator is rotating.[page 2]
Therefore, Park in view of Kim suggests an agitator rotation shaft that passes through a top surface of the second pulsator rotation shaft, the agitator rotation shaft having a first end fixed to the agitator and a second end located inside the second hollow space of the second pulsator rotation shaft.
Regarding claim 8, Park teaches the present invention having such a configuration has a lower ratchet gear 23 and a lower control ratchet 51 formed on the control rod 21 when the pulsator 3 rotates in a clockwise direction to engage the pulsator 3 and the control rod 21 rotates together, and the upper ratchet gear 15 and the upper control ratchet 22 are disengaged so that the water flow rod 11 rotates in the opposite direction to the pulsator 3. When the pulsator 3 rotates counterclockwise, the lower ratchet gear 23 and the lower control ratchet 51 formed on the control rod 21 are pulled, and the pulsator 3 and the control rod are opposite to each other. The upper ratchet gear 15 and the upper control ratchet 22 are engaged with each other so that the water flow rod 11 and the control rod 21 rotate together in the opposite direction to the pulsator 3 thereby reading on the pulsator is configured to be rotated by the rotational force that is transmitted in a sequence through the driving shaft, the first gear assembly, the first pulsator rotation shaft, the second gear assembly, and the second pulsator rotation shaft.
Regarding claim 9, Park teaches the present invention having such a configuration has a lower ratchet gear 23 and a lower control ratchet 51 formed on the control rod 21 when the pulsator 3 rotates in a clockwise direction to engage the pulsator 3 and the control rod. 21 rotates together, and the upper ratchet gear 15 and the upper control ratchet 22 are disengaged so that the water flow rod 11 rotates in the opposite direction to the pulsator 3. When the pulsator 3 rotates counterclockwise, the lower ratchet gear 23 and the lower control ratchet 51 formed on the control rod 21 are pulled, and the pulsator 3 and the control rod are opposite to each other. The upper ratchet gear 15 and the upper control ratchet 22 are engaged with each other so that the water flow rod 11 and the control rod 21 rotate together in the opposite direction to the pulsator 3 thereby reading on the agitator is configured to be rotated by the rotational force that is transmitted in a sequence through the driving shaft, the first gear assembly, the first pulsator rotation shaft, the second gear assembly, and the agitator rotation shaft.
Regarding claim 16, Kim figure 4 and 6 suggest each of the drum rotation shaft and the second pulsator rotation shaft is a hollow shaft having a through-hole therein, and wherein each of the first pulsator rotation shaft and the agitator rotation shaft is a solid shaft.
Regarding claim 17, Kim figure 4 and 6 suggest the first pulsator rotation shaft extends through a portion of the through-hole of the drum rotation shaft and a portion of the through-hole of the second pulsator rotation shaft, wherein the first end of the first pulsator rotation shaft is disposed in the through-hole of the second pulsator rotation shaft, and the second end of the first pulsator rotation shaft is disposed in the through-hole of the drum rotation shaft, and wherein the agitator rotation shaft extends through an upper portion of the through-hole of the second pulsator rotation shaft.
Regarding claim 18, Kim figure 4 and 6 suggest the driving shaft, the drum rotation shaft, the first pulsator rotation shaft, the second pulsator rotation shaft, and the agitator rotation shaft are coaxial.
Regarding claim 19, Kim figure 4 and 6 and Park figure 3a suggest the driving shaft extends vertically above the driving motor, wherein the first gear assembly is disposed vertically above the driving shaft, wherein the first pulsator rotation shaft is disposed vertically above the first gear assembly, wherein the second gear assembly is disposed vertically above the first pulsator rotation shaft, and wherein the agitation rotation shaft is disposed vertically above the second gear assembly.
Regarding claim 20, Park in view of Kim is silent to the driving motor extends upward relative to the second end of the drum rotation shaft.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the driving motor extends upward relative to the second end of the drum rotation shaft as a rearrangement or parts is an obvious design choice.(MPEP 2144.04)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711